 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    KIRK WILLIAMS,

10                                   Petitioner,            Case No. C18-1012-RSL-MLP

11           v.                                             ORDER DENYING PETITIONER’S
                                                            MOTION FOR RECONSIDERATION
12    JAMES KEY,

13                                   Respondent.

14

15          This is a federal habeas action brought under 28 U.S.C. § 2254. This matter comes before

16   the Court at the present time on Petitioner’s motion seeking reconsideration of this Court’s April

17   1, 2019 Order denying Petitioner’s second motion for appointment of counsel. (Dkt. # 32.) In his

18   second motion for appointment of counsel, Petitioner specifically requested that counsel be

19   appointed to assist him in filing a response to Respondent’s answer to his amended habeas

20   petition. (See Dkt. # 24.) The Court denied the motion upon concluding that an evidentiary

21   hearing would likely not be necessary, and that the interests of justice did not require

22   appointment of counsel. (See Dkt. # 31 at 2-3.) The Court noted, in particular, that Petitioner had

23
     ORDER DENYING PETITIONER’S
     MOTION FOR RECONSIDERATION - 1
 1   demonstrated a reasonable ability to litigate this action without counsel, and that concerns cited

 2   by Petitioner regarding limitations on library access could be addressed by providing Petitioner

 3   additional time to prepare a response to Respondent’s answer. (Id. at 3.) And, in fact, the Court

 4   granted Petitioner a lengthy extension of time to file his response in its Order denying his request

 5   for counsel. (Id.)

 6           Petitioner asserts in his motion for reconsideration that counsel should be appointed

 7   because his case is arguably meritorious, he cannot afford to hire a lawyer, and he is unable to do

 8   any research because he is not allowed to have case law in his possession. (Dkt. # 32 at 1-2.)

 9   Petitioner submitted in support of his motion documentation confirming that prisoners at the

10   facility where he is currently confined are not permitted to retain case law, though they are

11   permitted to review case law while in the law library which Petitioner has access to. (Id. at 5.)

12           The Court will ordinarily deny motions for reconsideration “in the absence of a showing

13   of manifest error in the prior ruling or a showing of new facts or legal authority which could not

14   have been brought to its attention earlier with reasonable diligence.” LCR 7(h)(1). As previously

15   noted, Petitioner has shown a reasonable ability to litigate this action without the assistance of

16   counsel. And, though Petitioner claims he is unable to do any research, his materials demonstrate

17   that he has access to the law library and therefore to case law. The fact that Petitioner is not

18   allowed to keep case law in his possession should not present an undue hinderance to Petitioner’s

19   ability to file a response to Respondent’s answer given that the Court recently granted Petitioner

20   a lengthy extension of time to prepare and filed his brief. In sum, Petitioner has not demonstrated

21   any error in the Court’s prior ruling, nor has he identified any new facts or legal authority which

22

23
     ORDER DENYING PETITIONER’S
     MOTION FOR RECONSIDERATION - 2
 1   support his request for counsel. Petitioner’s motion for reconsideration (Dkt. # 32) is therefore

 2   DENIED.

 3          The Clerk is directed to send copies of this Order to Petitioner, to counsel for

 4   Respondent, and to the Honorable Robert S. Lasnik.

 5          DATED this 19th day of April, 2019.

 6

 7                                                        A
                                                          MICHELLE L. PETERSON
 8                                                        United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DENYING PETITIONER’S
     MOTION FOR RECONSIDERATION - 3
